Title: Serious Questions to Mr. Madison, [26 February 1806]
From: 
To: Madison, James


                    
                        [26 February 1806]
                    
                    Did Miranda go to Washington about the middle of December last?
                    Had he two long interviews with you?
                    Did he not present you a plan of an expedition against the province of Carracas?
                    Did he support the probability of success by the exhibition of various letters, either real or spurious, supposed to be written to him from his friends in that country?
                    Did he shew you a plan of the government he intended to establish in those provinces?
                    Did the President peruse the said plan of government, keep the manuscript 24 hours in his posession, and return it afterwards to Miranda approving it in general terms?
                    Did you observe to Miranda that Congress did not appear inclined to go to war with Spain?
                    Did Miranda reply that if government was not so disposed he could carry the plan into execution himself, if they did not interfere about his preparations?
                    Did you answer him, after a long pause, that government would shut their eyes, provided he would act with the necessary caution so as not to commit them?
                    Did Miranda return immediately to N. York to make his preparations and act in consequence?
                    Is it possible, is it credible that if Miranda had not met from you with a kind of indirect encouragement he would immediately on his return from Washington have proceeded to expenses that a little vigilance alone would have rendered useless?
                    Is it credible, that, without that indirect support, two officers of the federal government, at the port of New-York, could have engaged in such a nefarious proceeding?
                    Is it credible, that one of them would have permitted his eldest son to attend general Miranda in this depredatory expedition, in the capacity of his aid?
                    Is it true, that the Leander, in which this young man embarked, had on board many muskets, rifles, pikes, field pieces, howitzers, ammunition of all kinds, regimentals, two printing presses, with ten or twelve journeymen printers?
                    Is it true, that this vessel remained in port a fortnight after clearing out at the custom-house, to embark recruits, and that the objects of her delay were generally known at New-York?
                    
                    Is it to be supposed, that if the administration had even not had any previous information of the scheme, they could be ignorant of these transactions, known to every body else? Even admitting for supposition sake, that they had not a previous knowledge, would not their supposed ignorance be a glaring proof of the most criminal neglect?
                    Has not the honor and neutrality of our country been committed in the most scandalous manner by an hostile armament fitted out in our ports under the eyes of public officers, consisting of American ships under the American flag, with American officers, American crews, American volunteers, American arms, and many other American implements of war, with the object of attacking the colonies of a nation with whom we are at peace?
                    Are not all these circumstances together, sufficiently weighty to influence the Spanish commanders, if Miranda’s attempt takes place, to lay an embargo on all American property within their jurisdiction?
                    Will not the innocent merchant of the United States be exposed to the most ruinous and disastrous consequences if an event of this nature should take place?
                    And should they not consider either a criminal connivance or a not less culpable neglect on the part of those through whose authority such scandalous proceedings could have been checked and prevented as the true causes of their misfortunes?
                    These questions are made by every body, and we must confess that daily circumstances occur which in our opinion render a satisfactory answer more and more difficult. We submit them to the public, as immediately interested in the clearing up of a mystery which appears to hang over this affair, and which seriously threatens the interest of our fellow citizens.
                